Citation Nr: 0934028	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar disc disease with kyphosis (lumbar 
disc disease).

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left sacroiliac joint 
arthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from September 
1965 to September 1968.  

In November 2007, the Board of Veterans' Appeals (Board) 
denied service connection for tinnitus and allergic rhinitis, 
denied increased ratings for a deviated nasal septum and scar 
residuals of a nose injury, and remanded the issues listed on 
the title page to the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey (RO) for additional 
development.  


FINDINGS OF FACT

1.  Beginning September 23, 2002, the evidence does not show 
incapacitating episodes due to the service-connected lumbar 
disc disease.

2.  Prior to September 26, 2003, there was no more than 
moderate limitation of motion of the lumbar spine or evidence 
of severe lumbosacral strain.

3.  Beginning September 26, 2003, the evidence does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

4.  The Veteran's left sacroiliac joint arthritis does not 
involve x-ray evidence of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar disc 
disease have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5285 thru 5295 (2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5242-5237 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left 
sacroiliac joint arthritis have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5010-5003 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in April 2003, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  An 
additional VCAA letter was sent to the Veteran in December 
2007.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  
In compliance with the duty to notify the veteran of what 
information would substantiate his claims, the Veteran was 
informed in the December 2007 letter that an effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in May 2003, February 2007, and June 2009.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).



Analyses of the Claims

The Veteran contends that his service-connected lumbar disc 
disease and left sacroiliac joint arthritis are more severe 
than currently evaluated because of the severity of his 
symptomatology, including the pain and restricted mobility.  
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

The Veteran was granted service connection for residuals of a 
compression fracture of L1 and L4 in a November 1968 rating 
decision and assigned a 20 percent evaluation effective 
September 28, 1968; this disability was renamed lumbar disc 
disease by rating decision in September 2007.  A claim for an 
increased evaluation for a back disability was received by VA 
in August 2002.  A July 2003 rating decision granted service 
connection for left sacroiliac joint arthritis and assigned a 
10 percent evaluation effective August 30, 2002; this 
decision denied a rating in excess of 20 percent for 
residuals of a compression fracture of L1 and L4.  The 
Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
prior to September 26, 2003, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5294 provided that ratings for sacro-iliac 
injury and weakness were to be rated under the criteria for 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2008).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2008).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

The Veteran complained on VA examination in May 2003 of pain 
in the right hip and left sacroiliac during hip movement.  
The examiner noted that the Veteran was independent in all 
walking, transfer, bed activities, and daily activities of 
living.  Lumbar range of motion included 92 degrees of 
forward flexion, 28 degrees of backward extension, lateral 
bending of 40 degrees to the left and 34 degrees to the 
right, and rotation of 32 degrees to the left and 30 degrees 
to the right.  There was pain at the end of movement.  
Objective evidence of painful motion and back spasm was 
noted.  There was no additional functional limitation due to 
pain, fatigue, or weakness.  There was a sensory deficit on 
the anterolateral aspect of the left thigh.  No motor deficit 
was found.  Reflexes were 2+.  The diagnoses were old 
compression fracture of L1 to L4, chronic low back pain, and 
left sacroiliac joint arthritis secondary to trauma.  

The Veteran complained on VA orthopedic evaluation in 
February 2007 of low back pain radiating into the left 
anterior thigh and of back pain aggravated by sitting and 
walking.  He also noted periodic numbness in the left foot.  
He was working full time as an estimator.  He did not report 
additional functional limitation following repetitive use or 
during flare-ups, and he had not had any incapacitating 
episodes in the previous year.  Lumbar range of motion 
included 85 degrees of forward flexion, 15 degrees of 
backward extension, lateral bending of 25 degrees to the 
right, and bilateral rotation of 35 degrees.  There was no 
fatigue, weakness, or lack of endurance.  Motor testing was 
5-/5 on the left and 5/5 on the right; sensation was impaired 
to light touch over the left anterior thigh.  Deep tendon 
reflexes were 2+ bilaterally, and the Veteran's gait was 
noted to be normal without any assistive device.  The 
impression was chronic low back and left lower extremity pain 
likely secondary to left lumbar radiculopathy and lumbar 
spondylosis.

It was noted on VA examination in June 2009 that the Veteran 
was working full time at a desk job.  He said that his 
service-connected back disabilities did not interfere with 
his job or daily activities.  He complained of progressive 
low back pain with radiation.  He reported pain on sitting 
for long periods and on walking.  It was noted that the 
Veteran had not had incapacitating episodes, flare-ups, or 
problem with repetitive use.  Physical examination revealed 
back spasms.  There was 60 degrees of flexion, 10 degrees of 
extension, and lateral flexion and rotation to 15 degrees on 
the right and 20 degrees on the left.  The Veteran complained 
of pain on forward flexion, extension, and side bending to 
the right.  There was no additional loss of function on 
repetitive motion due to pain, fatigue, or lack of endurance.  
X-rays revealed degenerative disc disease and an old 
compression fracture at L1 and L4.  The assessments were 
lumbar degenerative disc disease and status post vertebral 
fracture of L1 and L4.
The medical evidence prior to September 26, 2003 does not 
reveal more than moderate limitation of motion of the 
lumbosacral spine, as flexion was to 92 degrees and extension 
was to 28 degrees on examination in May 2003.  There was also 
no evidence of more than moderate lumbar intervertebral disc 
syndrome or severe lumbosacral strain, with such symptoms as 
listing of the spine to the opposite side or marked 
limitation of forward bending in the standing position.

Additionally, there has not been any medical evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Consequently, a 
rating in excess of 20 percent was not warranted for the 
Veteran's lumbar disc disease prior to September 26, 2003.

The medical evidence since September 26, 2003 does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Flexion of the low back was to 85 degrees in February 2007 
and to 60 degrees in June 2009.  Although the veteran had 
decreased low back motion in June 2009, as compared to 
February 2007, flexion was still greater than required for an 
evaluation in excess of 20 degrees under the applicable 
rating criteria.  Consequently, a rating in excess of 20 
percent is not warranted for the service-connected lumbar 
disc disease under the current rating criteria for the spine.

The Board notes that, in accordance with 38 C.F.R. § 4.71a, 
Note (1), the Veteran is currently receiving a separate 10 
percent rating for neurologic manifestations of his service-
connected low back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2008).  

With respect to the issue of an initial evaluation in excess 
of 10 percent for service-connected left sacroiliac joint 
arthritis, a higher rating would not be warranted under 
Diagnostic Code 5003 because the disability in question only 
involves one joint and there is no medical evidence of 
incapacitating exacerbations.

The Board notes that an increased evaluation can also be 
assigned for a back disability involving loss of motion when 
there is additional functional impairment.  However, the VA 
examinations noted above do not show any evidence of 
weakness, fatigue, lack of coordination, or further 
functional loss.  As there is no functional loss, a higher 
rating is not warranted for service-connected low back 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2008).  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule for limitation of flexion of the 
thoracolumbar spine to 30 degrees or less or for x-ray 
involvement of additional joints with occasional 
incapacitating exacerbations, but the medical evidence 
reflects that these manifestations are not present in this 
case, as discussed above.  

Moreover, the Veteran is working full time; and it was 
reported on examination in June 2009 that the Veteran's low 
back disabilities did not interfere with his employment or 
daily activities.

Consequently, the evidence does not demonstrate that either 
the service-connected lumbar disc disease or the left 
sacroiliac joint arthritis markedly interferences with 
employment.  Further, there is no evidence that the Veteran 
has been hospitalized due to either service-connected low 
back disability.  Accordingly, the RO's decision not to 
submit either issue for extraschedular consideration was 
correct.  



ORDER

An evaluation in excess of 20 percent for service-connected 
lumbar disc disease is denied.

An initial evaluation in excess of 10 percent for service-
connected left sacroiliac joint arthritis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


